         Case 1:19-cr-00558-RMB Document 43 Filed 08/11/21 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -         x

UNITED STATES OF AMERICA                  :

        -v.-                              :          ORDER OF
                                                     RESTITUTION
ROILAND GOTIANGCO,                        :
                                                     19 Cr. 558 (RMB)
                     Defendant.           :

- - - - - - - - - - - - - - - - -         x


               Upon the application of the United States of America,

by its attorney, Audrey Strauss, United States Attorney for the

Southern District of New York, Jilan Kamal, Assistant United

States Attorney, of counsel; the defendant’s plea agreement; the

presentence report; the defendant’s conviction, following his

plea of guilty, on Counts One and Three of the above Indictment;

and all other proceedings in this case, it is hereby ORDERED

that:

               1. Amount of Restitution.      ROILAND GOTIANGCO, the

Defendant, shall pay restitution in the total amount of

$1,333,040.59 to victims of the offenses charged in Counts One

and Three.       The victims’ names, addresses, and restitution

amounts are set forth in the attached Schedule of Victims.               Upon

advice of a change of address, the Clerk of the Court is




                                      1
         Case 1:19-cr-00558-RMB Document 43 Filed 08/11/21 Page 2 of 2



authorized to send payments to the new address without further

order of this Court.

             2. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) &

3664(d)(4) and Federal Rule of Criminal Procedure 49.1, to

protect the privacy interests of victims, the Schedule of

Victims attached hereto shall be filed under seal, except that

copies may be retained and used or disclosed by the Government,

the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this

Court.
             Terms of payment are as set forth in the transcript

and judgment dated August 10, 2021.

Dated:     New York, New York
           August 11, 2021




                                    __________________________________
                                    THE HONORABLE RICHARD M. BERMAN
                                    UNITED STATES DISTRICT JUDGE




                                      2
